 1   DICKINSON WRIGHT PLLC
     JOHN L. KRIEGER
 2   Nevada Bar No. 6023
     Email: jkrieger@dickinson-wright.com
 3   STEVEN A. CALOIARO
 4   Nevada Bar No. 12344
     Email: scaloiaro@dickinsonwright.com
 5   8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
 6   Tel: (702) 550-4400
     Fax: (844) 670-6009
 7

 8   FRANKLIN M. SMITH
     Michigan Bar No. P76987 (Admitted Pro Hac Vice)
 9   Email: fsmith@dickinson-wright.com
     BRANDON L. DEBUS
10   Michigan Bar No. 81159 (Admitted Pro Hace Vice)
     Email: bdebus@dickinson-wright.com
11
     2600 W. Big Beaver Rd., Suite 300
12   Troy, MI 48084
     Tel: (248) 433-7200
13   Fax: (844) 670-6009
14   Attorneys for Plaintiff
15
                                 UNITED STATES DISTRICT COURT
16                                    DISTRICT OF NEVADA

17    ACCLAIM LIGHTING, INC., a Georgia CASE NO: 2:17-cv-00147-RFB-GWF
      corporation;
18

19                                    Plaintiffs,
      vs.
20                                               JOINT STIPULATION AND ORDER
      ROBERT BRUCK, an individual residing in La FOR DISMISSAL
21    Crescenta,  California;    and      BRUCK
      CONCEPTS, D/B/A INNOVATIONS IN
22    LIGHTING, a California corporation,
23
                                   Defendants.
24

25          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Acclaim Lighting,
26   Inc. and Defendants Robert Bruck and Bruck Concepts d/b/a Innovations in Lighting, by and
27   through their respective undersigned counsel of record, hereby jointly stipulate and move the Court
28   to dismiss with prejudice all claims in the above-referenced action with each party to bear its own


                                                     -1-
 1   fees and costs.

 2   DATED this 14th day of January, 2019.

 3    DICKINSON WRIGHT PLLC                           KARISH & BJORGUM, PC

 4
      /s/ John L. Krieger                             /s/ Marc Karish
 5    John L. Krieger                                 Marc Karish
 6    Nevada Bar No. 6023                             (Pro Hac Vice)
      Steven A. Caloiaro                              119 E. Union Street, Suite B
 7    Nevada Bar No. 12344                            Pasadena, California 91103
      8363 West Sunset Road, Suite 200
 8    Las Vegas, Nevada 89113-2210                    Jeffrey D. Olster
                                                      Nevada Bar No. 8864
 9
      Franklin M. Smith                               LEWIS BRISBOIS BISGAARD & SMITH
10    Michigan Bar No. P76987                         LLP
      (Admitted Pro Hac Vice)                         6385 S. Rainbow Boulevard, Suite 600
11    Brandon L. Debus                                Las Vegas, Nevada 89118
      Michigan Bar No. 81159
12    (Admitted Pro Hac Vice)                         Attorneys for Defendants
      2600 W. Big Beaver Rd., Suite 300
13
      Troy, MI 48084
14
      Attorneys for Plaintiff
15

16

17          Upon the joint stipulation of Plaintiff Acclaim Lighting, Inc. and Defendants Robert Bruck
18   and Bruck Concepts d/b/a Innovations in Lighting to dismiss all claims in the above-referenced
19   action, the Court hereby DISMISSES all claims in the above-referenced case WITH
20   PREJUDICE, each party to bear its own fees and costs.
21                   15th day of January, 2019.
     So ORDERED this _____
22

23                                               _____________________________
                                                 United States District Court Judge
24                                               Richard Franklin Boulware II
25

26

27

28


                                                   -2-
